Order entered February 20, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01533-CR

                              JOSE CASAREZ JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-52871-K

                                          ORDER
       The Court REINSTATES the appeal.

       On February 13, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. On February 14, 2013, appellant filed a motion to dismiss

this appeal.   Therefore, we conclude findings are no longer necessary and VACATE the

February 13, 2013 order requiring findings.

       We will dispose of the motion to dismiss in due course.



                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE